Title: American Philosophical Society Memorial to U.S. Congress, [7–10 January 1800]
From: Jefferson, Thomas,American Philosophical Society
To: Congress



[7–10 Jan. 1800]

To the Honorable the Senate and House of Representativesof the United States.
The Memorial of the American Philosophical Society,Respectfully Sheweth,
That this Society, instituted for the promotion of useful knowledge, understanding that the Legislature of the Union have under their consideration a bill for taking a new census of the inhabitants of the United States, consider it as offering an occasion of great value, and not otherwise to be obtained, of ascertaining Sundry facts highly interesting and important to Society. Under this impression they beg leave respectfully to submit to the wisdom of the Legislature, the expediency of requiring from their Officers, in addition to the table in the former Act for the same purpose, others presenting a more detailed View of the inhabitants of the United States, under several different aspects.
They consider it as important to determine the effect of the Soil and climate of the United States on the inhabitants thereof; And, for this purpose, dividing life into certain epochs, to ascertain the existing numbers within each epoch, from whence may be calculated the ordinary duration of life in these States, the chances of life for every epoch thereof, and the ratio of the increase of their population: firmly believing that the result will be sensibly different from what is presented by the tables of other countries, by which we are, from necessity, in the habit of estimating the probabilities of life here. And they humbly Suggest, as proper for these purposes, the intervals between the following epochs, to wit;—birth, two, five, ten, sixteen, twenty one, and twenty five years of age, and every term of five years from thence to one hundred.
For the purpose also of more exactly distinguishing the increase of population by birth, and by immigration, they propose that another table shall present, in separate columns, the respective numbers of native citizens, citizens of foreign birth, and of Aliens.
In order to ascertain more compleatly the causes which influence life and health, and to furnish a curious and useful document of the distribution of society in these States, and of the conditions and vocations of our fellow citizens, they propose, that still another table shall be formed, specifying, in different columns, the number of free male  inhabitants of all ages engaged in business, under the following or such other descriptions as the greater wisdom of the Legislature shall approve, to wit: 1. men of the learned professions, including clergymen, lawyers, physicians, those employed in the fine arts, teachers and scribes, in general. 2. Merchants and traders, including bankers, insurers, brokers and dealers of every kind. 3. Mariners. 4. handy craftsmen. 5. labourers in agriculture. 6. labourers of other descriptions. 7. domestic servants. 8. paupers. 9. persons of no particular calling living on their income: care being to be taken, that every person be noted but once in this table, and that under the description to which he principally belongs.
They flatter themselves, that from these data, truths will result very satisfactory to our citizens; that under the joint influence of soil, climate and occupation, the duration of human life in this portion of the earth, will be found at least equal to what it is in any other; and that it’s population increases with a rapidity unequalled in all others.
What other views may be advantageously taken, they submit with those above suggested, to the superior wisdom of Congress, in whose decision they will acquiesce with unqualified respect.
by order of the society

Th: Jefferson President

